Mr. Chief Justice Chase
delivered the opinion of the court.
This cause comes here, upon a certificate of division of opinion, from the Circuit Court of the United States for the District of Minnesota.
Mayrand was indicted for selling liquor to an.Indian of the Chippewa Tribe, which tribe was then under the charge of an Indian agent, duly appointed by the government of the United States. He demurred to the indictment; and the question certified is, whether the act of Congress, under which the indictment was framed, has any force or validity in this case.
In the case of The United States v. Holliday, 3 Wall. 407, this very question was fully discussed and finally decided.

An affirmative answer must be certified to the Circuit Court.